          Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 1 of 69



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION


HUNTER TILLIS,                                 )
                                               )
                        Plaintiff,             )
                                               )
v.                                             )        CIVIL ACTION FILE NO.:
                                               )
CONSOLIDATED GOVERNMENT OF )
COLUMBUS, GEORGIA, COLUMBUS )
POLICE DEPARTMENT, CHIEF RICKY )
BOREN, in his official and individual          )
Capacities, and ALLAN H. BROWN, JR., )
in his official and individual capacities, and )
ABC INSURANCE CORPORATION,                     )
                                               )
                        Defendants.            )

                                  COMPLAINT FOR DAMAGES

       COMES NOW, Plaintiff HUNTER TILLIS (“PLAINTIFF” or “Mr. Tillis”), by and

through undersigned counsel, and brings this action against the CONSOLIDATED

GOVERNMENT OF COLUMBUS, GEORGIA, the COLUMBUS POLICE DEPARTMENT,

CHIEF RICKY BOREN, in his official and individual capacities, and ALLAN H. BROWN, JR.

in his official and individual capacities, and alleges as follows:

                                         INTRODUCTION

                                                   1.

       Hunter Tillis was recklessly and callously pursued, shot and wounded on November 6, 2016

as a result of the objectively unreasonable and unconstitutional deadly force used by Defendant

ALLAN H. BROWN, JR.            Defendant BROWN was a police officer for the Columbus Police

Department and was acting in that capacity when he pursued and shot Mr. Tillis.




                                                   1
          Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 2 of 69




                                                 2.

       This civil action seeks damages against Defendants for committing acts under color of law,

and depriving Mr. Tillis of rights secured by the Constitution and laws of the United States, and the

State of Georgia and State of Alabama (if applicable).

                                                 3.

       Through this action, Mr. Tillis seeks all relief to which he may be entitled under the law,

including an award of compensatory damages, punitive damages, attorney fees, and costs from

Defendants for the deprivation and violation of PLAINTIFF’S rights under the United States

Constitution, Georgia and Alabama law, including but not limited to the Georgia and Alabama State

Constitutions. PLAINTIFF contends that Defendants are guilty of certain acts and/or omissions,

created, maintained, and/or engaged in policies, procedures, practices and/or customs which have

contravened and violated the rights guaranteed to PLAINTIFF under the Fourth and Fourteenth

Amendments to the United States Constitution, as well as various provisions of Georgia law and

Alabama law.


                          PARTIES, VENUE AND JURISDICTION

                                                 4.

       The Court has jurisdiction over all causes of action set forth in this Complaint based

upon 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) and (4), to obtain redress for

deprivation of rights guaranteed by the Fourth and Fourteenth Amendments to the

Constitution of the United States pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988.

Plaintiff invokes the supplemental jurisdiction of this Court for the state law claims that

arise from the same facts and circumstances under 28 U.S.C. § 1367 and other applicable

law.



                                                 2
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 3 of 69




                                                5.

       Venue is proper pursuant to 28 U.S.C. § 1391, in that events or occurrences giving

rise to Plaintiff’s claims set forth in this Complaint occurred within this District and

Division, and because at least one Defendant resides in this District and Division.

                                                6.

       PLAINITFF has provided timely ante litem notice to Defendants CONSOLIDATED

GOVERNMENT OF COLUMBUS, GEORGIA and COLUMBUS POLICE DEPARTMENT.

(See Ante Litem Notice attached hereto as Exhibit “A”).

                                            PARTIES

                                                7.

       PLAINTIFF, HUNTER TILLIS, resides in Columbus, Muscogee County, Georgia.

                                                8.

       Defendant CONSOLIDATED GOVERNMENT OF COLUMBUS, GEORGIA (“the

City”), is a municipal governmental entity located in this District and Division. Columbus,

Georgia is a consolidation of the former governments of the City of Columbus and the County of

Muscogee.       The City’s policies, practices, and customs were a moving force in the

Constitutional violations described in this Complaint.    The City may be served with process by

service upon Mayor, Teresa Tomlinson, at 100 10th Street, 6th Floor, Columbus, Georgia 31901.

                                                9.

       Defendant COLUMBUS POLICE DEPARTMENT is a public agency, duly organized

and existing under and by virtue of the laws of the State of Georgia. It is duly authorized by the

laws of the State of Georgia to promulgate customs, practices and policies for its police officers.




                                                3
          Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 4 of 69




It is located in this Court’s District and Division.          Defendant COLUMBUS POLICE

DEPARTMENT is a department of the CITY, that may be served with process by serving its

Chief of Police, CHIEF RICKY BOREN at Police Department Headquarters, 510 10th Street, 4th

Floor, Columbus, Muscogee County, Georgia 31901, and as an agent of the CITY by serving

Mayor, Teresa Tomlinson, at 100 10th Street, 6th Floor, Columbus, Muscogee County, Georgia

31901.

                                                10.

         Defendant CHIEF RICKY BOREN is a resident of and domiciled in Columbus, Georgia,

and is a citizen of the United States of America. Defendant BOREN was the Chief of Police of

the COLUMBUS POLICE DEPARTMENT in Muscogee County, Georgia, at the time of the

incidents described herein, and the supervisor or commanding officer of Defendant ALLAN H.

BROWN, JR., and in that position and capacity, had the authority under state law and municipal

practice of said City, to formulate and oversee policies, practices, customs of the police

department and for the hiring, screening, training, supervision and discipline of police officers in

the department.        In that position and capacity, Defendant CHIEF RICKY BOREN, had the

authority and was responsible for the hiring, training, and supervision of agents, employees and

police officers of the COLUMBUS POLICE DEPARTMENT, investigating complaints of police

misconduct and imposing discipline or recommending the imposition of discipline upon police

officers and formulating policies, practices, and customs relating thereto. Defendant BOREN is

sued in his individual and official capacity. He may be served with process at his place of

employment, Police Headquarters located at 510 10th Street, 4th Floor, Columbus, Muscogee

County, Georgia 31901, or wherever he may be found. He is being sued in his individual and

official capacities.




                                                 4
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 5 of 69




                                               11.

       Defendant ALLAN H. BROWN, JR. is a resident of and domiciled in Seale, Alabama,

and is a citizen of the United States of America. Defendant BROWN was a Columbus Police

Department police officer on duty at the time of the incidents complained of herein and was the

officer who wrongfully chased the vehicle in which PLAINTIFF was a passenger and assaulted,

and otherwise used unreasonable and excessive and deadly force on PLAINTIFF in violation of,

and with deliberate indifference to, his state and federal civil and constitutional rights. At all

times mentioned herein, Defendant BROWN was acting under color of law, to wit, under the

statutes, ordinances, regulations, policies, customs and usages of the State of Georgia, and the

Columbus Police Department and within the scope of his employment. Defendant BROWN is

sued in his individual and official capacities. Defendant BROWN may be served with process at

his personal residence, or wherever he may be found.

                                               12.

       Defendant ABC INSURANCE CORPORATION is a foreign and/or domestic insurance

company licensed to do business and doing business in the State of Georgia. Upon information

and belief, Defendant ABC CORPORATION had in force and effect a policy of automobile

liability insurance that provided automobile liability insurance coverage on the patrol unit

operated by Defendant BROWN.

                                  STATEMENT OF FACTS

                                               13.

       At all relevant times, Defendant BROWN was a sworn member of the COLUMBUS




                                                5
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 6 of 69




POLICE DEPARTMENT, and was acting under the color of law and pretense of the statutes,

ordinances, regulations, customs, and usages of the State of Georgia, the CITY and

COLUMBUS POLICE DEPARTMENT and under the authority of such offices and within the

scope of his employment as a police officer.

                                               14.

       At all times relevant times, Defendant CHIEF RICKY BOREN was vested with the

obligation of ensuring that the police officers of the COLUMBUS POLICE DEPARTMENT,

including Defendant BROWN, complied with the color of law and pretense of the statutes,

ordinances, regulations, customs, and usages of the State of Georgia, the CITY and the

COLUMBUS POLICE DEPARTMENT.                    Defendant CHIEF RICKY BOREN was also

responsible for the hiring, training, supervision and discipline of agents, employees and police

officers of the COLUMBUS POLICE DEPARTMENT, including Defendant BROWN.

                                               15.

      Each of the foregoing facts and paragraphs is incorporated as if fully set forth herein.

Moreover, the facts set forth in the remainder of this Complaint are applicable to all Counts,

Claims, Rights and Caused of Action asserted herein in order to provide context specificity.

                                               16.

       The tragic series of events that give rise to this case occurred on November 6, 2016 and

began in Columbus, Muscogee County, Georgia.

                                               17.

       On November 6, 2016, at or near 4:20 a.m., Captain William Turner (of the

COLUMBUS POLICE DEPARTMENT), while on duty and acting in his official capacity, was

operating an unmarked police car near the Reese Crossing Shopping Center in Columbus,




                                                6
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 7 of 69




Georgia when he observed a Pontiac GS6 enter a parking lot located at 3709 Gentian Boulevard.



                                                   18.

       Shortly thereafter, the Pontiac GS6 returned to the roadway, Captain Turner began to

follow the vehicle in his unmarked police car.

                                                   19.

       Captain Turner made the decision to conduct an investigatory stop of the Pontiac GS6

once the vehicle was stopped on or near College Drive. At that time, he was notified by police

radio that the vehicle had been reported stolen.

                                                   20.

       Captain Turner stopped behind the Pontiac GS6, and at the time, the Pontiac GS6 drove

away from Turner’s unmarked vehicle.

                                                   21.

       Captain Turner then initiated a pursuit of the Pontiac GS6.

                                                   22.

       At that time, the Pontiac GS6 was being driven by Christopher Redwine. Mr. Tillis was a

backseat passenger (seated on the right passenger side) in the vehicle operated by Mr. Redwine,

and Hannah Wuenschel was a front seat passenger in the same vehicle.

                                                   23.

       At the time Captain Turner engaged in the pursuit of the Pontiac GS6, he had no

information regarding the identity of the driver of the vehicle, or concrete information as to

whether there were other occupants of the vehicle. He was aware of the alleged vehicle being

stolen, he did not know if the driver of the vehicle (or the occupants) was the person suspected of




                                                   7
          Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 8 of 69




stealing the vehicle.



                                                24.

       At the time Captain Turner engaged in the pursuit, he had no concrete evidence that the

driver or occupants of the Pontiac GS6 had committed a felony offense; rather, he unreasonably

believed that he had probable cause to pursue and arrest the occupants of the Pontiac GS6 for

purported misdemeanor offenses, including fleeing or attempting to elude a police officer.

                                                25.

       Within minutes of engaging in pursuit, COLUMBUS POLICE DEPARTMENT Office,

Merri Parish, while on duty and acting in her official capacity, joined the pursuit. At the time that

she joined the pursuit, Officer Parrish had no information regarding the identity of the driver of

the vehicle, or concrete information as to whether there were other occupants of the vehicle.

                                                26.

       At the time she joined the pursuit, Officer Parish had no concrete evidence that the driver

or occupants of the Pontiac GS6 had committed a felony offense; rather, she unreasonably

believed that she had probable cause to pursue and arrest the occupants of the Pontiac GS6 for

purported misdemeanor offenses, including fleeing or attempting to elude a police officer.

                                                27.

       At the time Officer Parrish joined in the pursuit of the Pontiac GS6, she had no

information regarding the identity of the driver of the vehicle, or concrete information as to

whether there were other occupants of the vehicle. Assuming she was aware of the alleged

vehicle being stolen, she did not know if the driver of the vehicle (or the occupants) was the

person suspected of stealing the vehicle.




                                                 8
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 9 of 69




                                               28.

       At or near 4:23 a.m., Defendant ALLAN H. BROWN, JR. (“Defendant BROWN”),

while on duty and acting in his official capacity, was at the Columbus Police Department

Headquarters located in Columbus, Muscogee County, Georgia.      He heard that Captain William

Turner was involved in a vehicle pursuit in the City.

                                               29.

       Defendant BROWN, without any knowledge of the reason for the pursuit, left

headquarters and joined the pursuit. It doesn’t appear that Defendant BROWN was assigned to

road duty at the time that he made the decision to join the pursuit. Further, it does not appear

that Captain Turner requested or otherwise asked Defendant BROWN to join the pursuit.

                                               30.

       At the time Defendant BROWN joined in the pursuit of the Pontiac GS6, he had no

information regarding the identity of the driver of the vehicle, or concrete information as to

whether there were other occupants of the vehicle. Assuming he was aware of the alleged

vehicle being stolen, he did not know if the driver of the vehicle (or the occupants) was the

person suspected of stealing the vehicle.

                                               31.

       At the time Defendant BROWN engaged in his pursuit, he was not presented with nor did

he have knowledge of any facts that would lead a reasonably objective law enforcement officer

to conclude that Mr. Tillis or the other occupants had committed a major violation or crime

warranting a high-speed chase, was committing a crime warranting a high-speed chase, or was




                                                9
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 10 of 69




about to commit a crime, or that he (or any other occupant) posed a threat or risk of death or

great bodily harm to anyone, and no call for his assistance had been made.

                                                32.

       At the time he engaged in pursuit, Defendant BROWN had no concrete evidence that the

driver or occupants of the Pontiac GS6 had committed a felony offense; rather, he unreasonably

believed that he had probable cause to pursue and arrest the occupants of the Pontiac GS6 for

purported misdemeanor offenses, including fleeing or attempting to elude a police officer.

                                                33.

       Even if Defendant BROWN thought that the Pontiac GS6 was a “stolen vehicle,” at the

time that he began his pursuit, he had no reason to believe that the occupants of the Pontiac GS6

(or the vehicle itself) posed an immediate threat of physical violence to himself or others.

                                                34.

       Further, even if Defendant BROWN, at the time he began his pursuit, was aware that

motor vehicle was purportedly stolen, in Georgia, motor vehicle theft ranges from misdemeanor

to felony, depending on the facts and circumstances involved in each case, such facts and

circumstances include the status of the vehicle driver and/or occupants.      Thus, at the time he

began his pursuit, Defendant BROWN would have had no reason to dismiss the possibility that

the event involved a misdemeanor offense or possibly no offense at all.

                                                35.

       Defendant BROWN, Captain Turner and Officer Parrish were all operating patrol cars or

units owned by, in the custody of and/or under the control of Defendant CHIEF RICKY

BOREN, the COLUMBUS POLICE DEPARTMENT and the City.




                                                 10
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 11 of 69




                                               36.

      Defendant BROWN, on his own initiative, intentionally took over the pursuit to become

the lead police vehicle and maneuvered his patrol car directly behind the Pontiac GS6.

Defendant BROWN can be heard, on audio captured by one of the officers, telling the other

officers “let me come around you,” so he can lead the pursuit.

                                               37.

       During the pursuit, there were no pedestrians in the areas where the pursuit occurred.

                                               38.

       During the pursuit, the Pontiac GS6 did not strike any parked or moving cars in the areas

where the pursuit occurred.

                                               39.

       During the pursuit, the Pontiac GS6 did not force any cars off the roadway in the areas

where the pursuit occurred.

                                               40.

       During the pursuit, there was virtually no traffic on the roadways traveled in the areas

where the pursuit occurred, except for law enforcement cars involved in the pursuit.

                                               41.

       During the pursuit, Defendant BROWN can be heard stating his speed as he continues the

pursuit, stating “dispatch speeds are 98 mph,” and two-minutes later, “advise, speed 107 mph.”

                                               42.

       Defendant BROWN followed the Pontiac GS6 over the 13th Street Bridge in Columbus,




                                                11
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 12 of 69




Georgia as it crossed over into Phenix City, Alabama onto J.R. Allen Parkway. As Defendant

BROWN followed the Pontiac GS6, he activated his patrol car Dashcam capturing some of the

events that were unfolding.

                                              43.

       The Pontiac GS6 traveled from J.R. Allen Parkway to Riverchase Drive, in Phenix City,

Alabama. Riverchase Drive turns into 5th Avenue. The pursuit ended when the Pontiac GS6

traveled off road into bushes located in the yard of a home located at 3507 Fifth Avenue, Phenix

City, Alabama.

                                              44.

       As the pursuit is coming to an end, Defendant BROWN can be heard saying “[W]e’re

gonna be on Riverchase Road dispatch. He has wrecked out. Wrecked out. He is spinning.

Start uh rescue.”

                                              45.

       Defendant BROWN’S Dashcam footage shows his vehicle stop near the passenger side of

the Pontiac GS6.

                                              46.

      As the Pontiac GS6 and Defendant BROWN’s patrol car are stopped, Defendant

BROWN’S Dashcam footage shows that his patrol car’s head lights are on, illuminating the

passenger side clearing displaying the fact that there are passengers in the vehicle. (See the

photographs attached hereto as Exhibits “B” to the Complaint).

                                              47.

       As Defendant BROWN’S Dashcam footage continues, Defendant BROWN, having

exited his vehicle. Defendant BROWN positions himself a safe distance away from stopped




                                              12
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 13 of 69




the Pontiac GS6. By this time, Defendant BROWN has visualized the passengers seated inside

of the Pontiac GS6, and therefore, has concrete knowledge of the fact that passengers are

seated inside of the Pontiac GS6.

                                                 48.

       While Defendant BROWN is still standing a safe distance away from the Pontiac GS6, the

Pontiac GS6 begins to back up, away from Defendant BROWN’s location.

                                                 49.

       As the Pontiac is backing away from Defendant BROWN, he fires shots at the Pontiac GS6.

Defendant BROWN’S Dashcam footage shows the first five (5) shots entering the rear window of the

Pontiac GS6 traveling from the right rear side of the vehicle towards the left (driver’s side) of the

vehicle. (See the photographs attached hereto as Exhibits “C” to the Complaint).

                                                 50.

       Without a change in his position, Defendant BROWN continues his hail of gunfire, firing

another six (6) shots into the Pontiac GS6, with shots 6 and 7 entering the rear passenger

window, where Mr. Tillis was seated, and shots 8-11 entering the front passenger window, where

Ms. Wuenschel was seated.        (See the photographs attached hereto as Exhibits “D” to the

Complaint).

                                                  51.

       Defendant BROWN’S Dashcam footage shows that as he is firing his duty weapon at the

reversing Pontiac GS6, the passengers can be heard yelling and pleading for him to stop firing.

                                                  52.

       Defendant BROWN’S Dashcam footage shows that he stops firing long enough to reload his

gun, and after reloading, he moves to the front of the Pontiac GS6 and fires his duty weapon ten (10)




                                                  13
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 14 of 69




more times through the front windshield at Mr. Tillis and the other occupants of the vehicle. (See the

photographs attached hereto as Exhibits “E” to the Complaint).



                                                  53.

        At the time he began firing his duty weapon, Defendant BROWN had positioned himself in a

safe location such that the movement of the Pontiac GS6 would not have presented an imminent threat

of death or great bodily harm to him or anyone else that arrived to the scene.

                                                  54.

        Defendant BROWN’S hail of gunfire resulted in fatal injuries to the driver of the Pontiac GS6

and gunshot injuries to the two passengers, including Mr. Tillis. Specifically, Mr. Tillis was struck

twice by Defendant BROWN’S gunfire, one bullet went through his nose and came out through the

roof of his mouth, busting out his top teeth.

                                                  55.

        Defendant BROWN’S Dashcam footage shows that after his hail of gunfire stops, Defendant

BROWN is heard yelling at the occupants in the Pontiac GS6 telling them to “get down on the

fucking ground or I will fucking shoot you.”

                                                  56.

        Defendant BROWN’S Dashcam footage shows that after Defendant BROWN’S hail of

gunfire stops, the occupants of the Pontiac GS6 can be heard yelling and begging for help for their

gunshot injuries.

                                                  57.

        There was no precipitating gunfire by Mr. Tillis, or anyone else occupying the Pontiac GS6,

and there was never any return gunfire from the Pontiac GS6. The occupants of the Pontiac GS6 were




                                                   14
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 15 of 69




unarmed. No firearms or other weapons capable of causing death or great bodily harm were found in

Mr. Tillis’ possession or the possession of any other occupant of the Pontiac GS6.



                                                  58.

        While there were other officers at the scene, no other officer fired their duty weapons at the

Pontiac GS6.

                                                  59.

        As a direct result of the actions of Defendant BROWN, Mr. Tillis was tragically wounded,

having been shot multiple times in his face.

                                                  60.

        Dashcam video footage of the events occurring immediately after the shooting shows

Defendant BROWN attempt to explain his gunfire, stating “he tried to run me over in reverse and

that’s when I took him out.” There is Dashcam video footage from Defendant BROWN’s patrol car

directly contradicting this claim, showing that he was standing a safe distance from the Pontiac GS6,

and not in the rear of vehicle, when he began and continued his hail of gunfire.

                                                  61.

        Defendant BROWN’s Dashcam video footage, along with the gunshot entry points into the

vehicle and the gunshot wounds to the occupants of the Pontiac GS6 clearly show that his initiation of

gunfire, and continuous gunfire, was a barbaric and excessive use of deadly force that demonstrates

Defendant BROWN’s deliberate indifference to the constitutional rights of Mr. Tillis.

                                                  62.

        At the time that Defendant BROWN began firing his weapon (and in the moments leading up

to the shooting), there was no conduct, actions or behavior demonstrated by Mr. Tillis, or any other




                                                   15
          Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 16 of 69




occupant of the Pontiac GS6, that presented an imminent threat of death or great bodily harm to any

law enforcement officer on the scene or anyone else.



                                                 63.

        At the time that Defendant BROWN began firing his weapon, he had no basis to believe that

any occupant of the Pontiac GS6 was armed with a weapon of any kind.

                                                 64.

        Defendant BROWN’s use of deadly force under the circumstances was not objectively

reasonable.

                                                 65.

        In using deadly force under the circumstances with which he was confronted, Defendant

BROWN acted with callous and reckless disregard and deliberate indifference to the constitutional

rights of Mr. Tillis.

                                                 66.

        Under the totality of circumstances confronting Defendant BROWN, no objectively

reasonable law enforcement officer would have believed that the occupants of the Pontiac GS6

presented an imminent threat of bodily injury to anyone at all, much less Defendant BROWN or any

other officer that arrived to the scene.

                                                 67.

        Under the totality of circumstances confronting Defendant BROWN, no objectively

reasonable law enforcement officer would have believed that deadly force was necessary to prevent

serious bodily injury or death to anyone at all, much less Defendant BROWN or any other officer that

arrived to the scene.




                                                 16
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 17 of 69




                                                  68.

        Under the totality of circumstances, any objectively reasonable officer would and should have

concluded that deadly force was not necessary or justified as no imminent threat of death or great

bodily harm existed when Defendant BROWN began firing, and no imminent threat of death or great

bodily harm existed when he reloaded and continued firing another ten (10) rounds. Said another

way, it was objectively unreasonably for Defendant BROWN to use deadly force against Mr. Tillis.

                                                  69.

        Defendant BROWN’s use of deadly force was not warranted, justified or necessary for his

own self-defense or in defense of others.

                                                  70.

        Defendant BROWN did not render or provide first aid, or any comfort measures to alleviate

pain and suffering to Mr. Tillis. Instead, he sought to explain his conduct to his fellow officers as Mr.

Tillis lay bleeding and suffering on the ground (at Defendant BROWN’s command).

                                                  71.

        Defendant BROWN demonstrated a callous and deliberate indifference to the suffering and

serious medical needs of Mr. Tillis.

                                                  72.

        The callous and deliberate indifference to the serious medicals needs of Mr. Tillis constitute an

unnecessary and wanton infliction of pain and suffering.

                                                  73.




                                                   17
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 18 of 69




       The use of deadly force by Defendant BROWN was not reasonable under the circumstances

and violated Mr. Tillis’ rights under the Fourth and Fourteenth Amendments of the United States

Constitution to be free from the unreasonable and excessive use of force as well as the Georgia and

Alabama Constitutions.

                                                   74.

       It was clearly established on November 6, 2016, that deadly force may not be used by police

officers unless it was reasonable under the circumstances.

                                                   75.

       The individual Defendants acted willfully and with intent to injure, and therefore, they are not

entitled to official immunity under Georgia law.

Additional Relevant Facts Regarding Defendant BROWN and Defendant CHIEF RICKY
                         BOREN – Acting Under Color of Law


                                                   76.

       At all times relevant hereto, Defendant BROWN was employed by and acting in the course

and scope of his employment as a police officer with the COLUMBUS POLICE DEPARTMENT

and the CITY, having been hired and appointed as such by Defendant CHIEF RICKY BOREN.

                                                   77.

       At all times relevant hereto, Defendant CHIEF RICKY BOREN was employed by and acting

in the course and scope of his employment as a police officer with the COLUMBUS POLICE

DEPARTMENT and the CITY.

                                                   78.

       In working as a police officer for the COLUMBUS POLICE DEPARTMENT and the

CITY, while attempting to stop the Pontiac GS6 in which Mr. Tillis was a passenger, pursuing said




                                                   18
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 19 of 69




vehicle, including across state lines, attempting to seize Mr. Tillis into custody, using law enforcement

equipment and police units, an in firing his duty weapon at Mr. Tillis, Defendant BROWN was acting

under color of law.

                                                  79.

        At all times relevant hereto, Defendant CHIEF RICKY BOREN was the duly elected Chief of

Police for the COLUMBUS POLICE DEPARTMENT and was engaged and performing duties

within the course and scope of his office. All actions attributable herein to CHIEF RICKY

BOREN were in furtherance of his position as Chief of Police for the COLUMBUS POLICE

DEPARTMENT. Defendant CHIEF RICKY BOREN’s actions were in furtherance of his duties

to preserve the peace within the territorial jurisdiction of the CITY. Thus, at all times material

hereto, Defendant CHIEF RICKY BOREN was acting under color of law when performing his

duties as Chief of Police for the COLUMBUS POLICE DEPARTMENT.



Additional Relevant Facts Regarding Defendant the CITY and the COLUMBUS POLICE
                     DEPARTMENT – Acting Under Color of Law

                                                  80.

        At all times relevant hereto, Defendant the CITY is a municipal governmental entity

located in this District and Division.      Columbus, Georgia is a consolidation of the former

governments of the City of Columbus and the County of Muscogee.

                                                  81.

        Defendant the COLUMBUS POLICE DEPARTMENT is a municipal governmental

entity located in this District and Division.

                                                  82.

        The territorial jurisdiction of the COLUMBUS POLICE DEPARTMENT extends



                                                   19
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 20 of 69




throughout the CITY.




                                                83.

        The unlawful pursuit began and occurred in the territorial jurisdiction of the CITY.

                                                84.

        At all times material hereto, Defendant CHIEF RICKY BOREN, the COLUMBUS

POLICE DEPARTMENT, and the CITY employed Defendant BROWN as a full-time police

officer for the COLUMBUS POLICE DEPARTMENT.

                                                85.

        At all times relevant hereto, Defendant CHIEF RICKY BOREN was and has been the

duly elected Chief of Police for the COLUMBUS POLICE DEPARTMENT. As Chief of Police,

Defendant CHIEF RICKY BOREN is a “decision maker” and “policy maker” for the

COLUMBUS POLICE DEPARTMENT.

                                                86.

        At all times relevant hereto, Defendant the CITY mandated that Defendant CHIEF

RICKY BOREN enforce and support the laws of the United States, the Constitution, laws of the

State of Georgia and all other applicable laws within the territorial jurisdictional limits of the

CITY.    In fact, upon assuming office, CHIEF RICKY BOREN took an oath to do this.

                                                87.

        In furtherance of the CITY and the COLUMBUS POLICE DEPARTMENT, Defendant

CHIEF RICKY BOREN, obtained certain equipment to be used by and on behalf of the CITY

and the COLUMBUS POLICE DEPARTMENT, including but not limited to, the patrol cars




                                                20
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 21 of 69




operated by Defendant BROWN and the other officers of the COLUMBUS POLICE

DEPARTMENT. The patrol cars utilized by Defendant BROWN in pursuit of the Pontiac GS6

was a car obtained by CHIEF RICKY BOREN, on behalf of the CITY and the COLUMBUS

POLICE DEPARTMENT, for purposes of executing the mandates of the CITY and the

COLUMBUS POLICE DEPARTMENT, making arrests and preserving the peace within the

territorial jurisdiction of the CITY and the COLUMBUS POLICE DEPARTMENT.

                                                88.

       As Chief of Police, CHIEF RICKY BOREN is and was responsible for the actions of the

police officers that work for the COLUMBUS POLICE DEPARTMENT. This responsibility

arises by operation of law and makes no exception for actions or conduct attributable to the

police officers that result in the deprivation of rights protected by the United States Constitution

and enforceable under 42 U.S.C. § 1983.

                                                89.

       As Chief of Police, CHIEF RICKY BOREN hired, supervised, trained, entrusted with a

police vehicle, used and allowed Defendant BROWN to work as a police officer for the

COLUMBUS POLICE DEPARTMENT. This was in furtherance of CHIEF RICK BOREN’s

duty to execute the mandates of the CITY and the COLUMBUS POLICE DEPARTMENT,

make arrests and preserve the peace within the territorial jurisdiction of the CITY and the

COLUMBUS POLICE DEPARTMENT.

                                                90.

       As such, Defendant CHIEF RICKY BOREN is responsible for the actions of Defendant

BROWN including the consequences of his actions.

                                                91.




                                                21
           Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 22 of 69




       The authority granted CHIEF RICKY BOREN by statute, and pursuant to the mandates

of the CITY and the COLUMBUS POLICE DEPARTMENT make him a policy maker and

decision maker of Defendant BROWN.

                                                92.

       At all times relevant hereto, Defendant CHIEF RICKY BOREN was acting under color

of law when performing his functions as Chief of Police for the COLUMBUS POLICE

DEPARTMENT.

                                                93.

       At all times relevant hereto, the CITY and the COLUMBUS POLICE DEPARTMENT

had a policy, custom or practice that required police officers to carry approved handguns while

on duty.

                                                94.

       The compensation for Defendant BROWN and Defendant CHIEF RICKY BOREN was

fixed and paid for by the CITY and the COLUMBUS POLICE DEPARTMENT.

                                                95.

       At all times relevant hereto, as a police officer on November 6, 2016, Defendant

BROWN, was exercising his authority, as derived from CHIEF RICKY BOREN, the CITY and

the COLUMBUS POLICE DEPARTMENT, of “making arrests and preserving the peace” and,

therefore, was acting under color of law when he engaged in the pursuit and, ultimately, the

unconstitutional seizure and shooting of Mr. Tillis.

                                                96.

       At all times relevant hereto, Defendant BROWN, as a police officer for the CITY and the

COLUMBUS POLICE DEPARTMENT, was acting under the direction and control of CHIEF




                                                22
        Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 23 of 69




RICKY BOREN, the CITY and the COLUMBUS POLICE DEPARTMENT.




                                              97.

       The relationship of the COLUMBUS POLICE DEPARTMENT and the CITY is such

that the CITY is the master, employer and/or supervisor of Defendant CHIEF RICKY BOREN

and Defendant BROWN.

                                              98.

       The CITY and the COLUMBUS POLICE DEPARTMENT had the authority, right and

duty to control, direct and supervise the actions of CHIEF RICKY BOREN and Defendant

BROWN.

                                              99.

       The day-to-day operating funds for the COLUMBUS POLICE DEPARTMENT were

provided, in whole or in-part, by the CITY.

                                              100.

       Along those same lines, a portion of the fines collected for the prosecution of the

violation of local ordinances was paid to the CITY.

                                              101.

       Therefore, in his official capacity as Chief of Police, Defendant CHIEF RICKY BOREN

was a “decision maker” and “policy maker” for the COLUMBUS POLICE DEPARTMENT and

the CITY such that actions or inactions on his part are attributable and imputable to the CITY

and the COLUMBUS POLICE DEPARTMENT.

                                              102.




                                               23
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 24 of 69




       In both his individual and official capacity as Chief of Police, Defendant CHIEF RICKY

BOREN, was responsible for adopting, promulgating, implementing and enforcing policies,

customs or practices pertaining to making arrests and preserving the peace within the CITY’s

territorial jurisdiction as well as other customs, policies or practices including customs, policies

and practices regarding and governing the screening, hiring, discipline, training and supervision

and retaining of police officers to ensure that each police officer as properly qualified and trained

to perform the duties and functions of a peace officer, including making arrests, preserving the

peace, and the constitutional use of deadly force. These hiring customs, policies and practices

include the proper scrutinization of the backgrounds of potential police officer candidates, and

the promulgation, enforcement and training on pursuits and on the constitutionally-compliant use

of deadly force policy.

                                                103.

       The need for such policies is so obvious - especially where, as here, the police officers

are armed and have a history of the use of excessive force – that the failure to promulgate and

enforce such policies amount to deliberate indifference to the constitutional rights of those

persons encountering police officers with the COLUMBUS POLICE DEPARTMENT, such as

and including Defendant BROWN.

                                                104.

       In appointing, hiring and allowing Defendant BROWN to work as a police officer for the

COLUMBUS POLICE DEPARTMENT, Defendant CHIEF RICKY BOREN demonstrated

deliberate indifference to the constitutional rights of persons within the territorial jurisdiction of

the CITY, including Mr. Tillis, because CHIEF RICKY BOREN did not properly scrutinize the

background of Defendant BROWN, did not adopt or follow an adequate or proper hiring and




                                                 24
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 25 of 69




retention policy, did not adopt or follow an appropriate training policy, and did not adopt and

enforce a constitutionally-compliant use of deadly force policy.



                                               105.

       Defendant BROWN had a history of exercising excessive force when making arrests and

assisting other law enforcement officers, which history was known or should have been known

by CHIEF RICKY BOREN, the CITY and the COLUMBUS POLICE DEPARTMENT. Many

of these events were documented in the business records of the CITY and the COLUMBUS

POLICE DEPARTMENT, and/or were a matter of public record.

                                               106.

       Defendant BROWN also had a history of exhibiting non-compliance with the pursuit

customs, policies and practices of the CITY and the COLUMBUS POLICE DEPARTMENT,

which history was known or should have been known by CHIEF RICKY BOREN, the CITY and

the COLUMBUS POLICE DEPARTMENT. This fact was documented in the business records

of the CITY and the COLUMBUS POLICE DEPARTMENT.

                                               107.

       Defendant CHIEF RICKY BOREN did not properly vet Defendant BROWN, or

scrutinize his background prior to hiring and appointing him as a police officer. If he, the CITY

and the COLUMBUS POLICE DEPARTMENT had an appropriate policy to screen the

backgrounds of candidates or potential officers, or adequate criteria for the screening of

candidates or potential officers that, and it was properly applied, it would have not only

identified Defendant BROWN as being unfit for appointment and/or hire and/or retain, but

would cause CHIEF RICKY BOREN to decline or refuse such appointment, hire or retention.




                                                25
        Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 26 of 69




                                             108.

       Defendant CHIEF RICKY BOREN’s appointment, hiring and retention of Defendant

BROWN was an exercise of his decision making and policy making authority on behalf of the

CITY and the COLUMBUS POLICE DEPARTMENT such that his actions and inactions are

fairly and reasonably imputable to the CITY and the COLUMBUS POLICE DEPARTMENT.

                                             109.

       Defendant CHIEF RICKY BOREN’s failure to properly vet Defendant BROWN and

scrutinize his background and performance, coupled with the CITY and the COLUMBUS

POLICE DEPARTMENT’s failure to have an adequate or proper hiring and retention policy

resulted in CHIEF RICKY BOREN appointing, hiring and retaining a police officer who had a

long history of the use of excessive force and a history of pursuit policy violation that should

have excluded him from serving as a policy officer for the CITY and the COLUMBUS POLICE

DEPARTMENT.

                                             110.

       Defendant BROWN’s history of the use of excessive force and a history of pursuit policy

violation was known or should have been known by CHIEF RICKY BOREN, and BOREN’S

appointment, hire and retention of Defendant BROWN adopted and/or ratified such history as an

acceptable policy, custom or usage of the CITY and the COLUMBUS POLICE

DEPARTMENT.

                                             111.




                                              26
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 27 of 69




       Further, Defendant CHIEF RICKY BOREN, was responsible for adopting, implementing

and enforcing policies to ensure the proper supervision and training of police officers in making

arrests, pursuits and in the use of force including the use of deadly force within the contours of

the United States Constitution and Georgia State Constitution, also the Alabama State

Constitution (if applicable).

                                                112.

       The CITY and the COLUMBUS POLICE DEPARTMENT lacked an appropriate use of

deadly force policy. The need for such policies is so obvious for the safety of the public and the

protection of constitutional rights that the lack of such policies constitutes deliberate indifference

and a reckless disregard for the public and Mr. Tillis’ constitutional rights.

                                                113.

       Defendant CHIEF RICKY BOREN, and hence the CITY and the COLUMBUS POLICE

DEPARTMENT, authorized the army of police officers, including Defendant BROWN (and

other officers who participated in the subject events) and it was not only reasonably foreseeable

but also a virtual certainty that authorized firearms would be used by the CITY’s police officers

in making arrests and preserving the peace, functions they were authorized to perform by state

statute, and were performing the night/early morning of November 6, 2016 when Defendant

BROWN pursued and then shot Mr. Tillis.

                                                114.

       Defendant BROWN was authorized by CHIEF RICKY BOREN to carry firearms or duty

weapons in keeping with the custom, policy and practice of the CITY and the COLUMBUS

POLICE DEPARTMENT. Despite arming the police officers, these Defendants provided no

training, prior to arming them or on an ongoing basis, regarding constitutional limitations of the




                                                 27
          Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 28 of 69




use of deadly force or “shoot, don’t shoot” scenarios that would have enabled them to make

objectively reasonable decisions on when to use deadly force, nor did these Defendants

promulgate and enforce a written constitutionally-compliant use of deadly force policy.




                                                115.

         The lack of proper use of deadly force training and “shoot, don’t shoot” training, resulted

in, was a direct cause of and the moving force behind Defendant BROWN’s shooting of Mr.

Tillis when the circumstances were such that it was not objectively reasonable to use deadly

force.

                                                116.

         Mr. Tillis shows that the conduct, acts and omissions of CHIEF RICKY BOREN, in both

his individual and official capacity, resulting in the implementation, utilization and execution of

unconstitutional customs, policies and practices that were a direct and proximate cause and

moving force of the shooting of Mr. Tillis.

                                                117.

         Proper use of deadly force training would have enabled Defendant BROWN to recognize

that the facts and circumstances with which they were presented did not justify the use of deadly

force, that it was not objectively reasonable to use deadly force and that they should not use

deadly force against Mr. Tillis, who was clearly a passenger in the Pontiac GS6.

                                                118.

         Proper use of deadly force training would have enabled Defendant BROWN to recognize

that neither Mr. Tillis nor the other occupants of the Pontiac GS6, presented an imminent risk of




                                                 28
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 29 of 69




death or great bodily harm to anyone at or near the scene, and that the use of deadly force was

not necessary warranted or justified for his own self-defense or the defense of others.

                                                 119.

       Further, Defendant CHIEF RICKY BOREN’s actions or rather policy of inaction in

failing to train and/or re-train Defendant BROWN on the constitutional limitations of the use of

deadly force constituted deliberate indifference to violations of others’ constitutional rights

committed by his subordinates, including Defendant BROWN.

                                                 120.

       CHIEF RICKY BOREN, the CITY and the COLUMBUS POLICE DEPARTMENT’s

policy of inaction despite awareness – constructive or actual – that its policy will cause a

constitutional violation may be “the functional equivalent of a decision by the CITY and the

COLUMBUS POLICE DEPARTMENT itself to violate the Constitution.”                           Connick v.

Thompson, 563 U.S. 51, 131 S.Ct. 1350, 1360, 179 L.Ed.2d 417 (2011) (citing of Canton, Ohio

v. Harris, 489 U.S. 378, 395, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989)). These are standards

recognized by the United States Supreme Court and, as decision makers and policy makers,

Defendants CHIEF RICKY BOREN, the CITY and the COLUMBUS POLICE DEPARTMENT

should have been aware of these standards. Thus, the failure of CHIEF RICKY BOREN, the

CITY and the COLUMBUS POLICE DEPARTMENT to adopt, promulgate, implement and

utilize appropriate use of deadly force standards is, in itself, a policy of inaction, and therefore, a

decision to violate the Constitutional rights of those persons coming into contact with its police

officers while they are performing their peacekeeping functions.



             Additional Relevant Facts Regarding Defendant BROWN’s Use of Vehicle




                                                  29
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 30 of 69




                                               121.

       During the pursuit and at the time of the shooting, Defendant BROWN was using a patrol

car owned by, in the custody or under the control of the CITY and the COLUMBUS POLICE

DEPARTMENT. To the extent that the CITY and the COLUMBUS POLICE DEPARTMENT

has automobile liability coverage under an automobile policy or other risk and indemnity

agreement, such insurer or indemnitor is liable for the claims, rights and causes of action sued

upon herein because Defendant BROWN’s use of the vehicle lights to illuminate the Pontiac

GS6 and the passengers in said vehicle assisted him in targeting said vehicle.

                        Additional Relevant Facts Regarding Damages

                                               122.

       Mr. Tillis sustained damages, both general and special, as a result of the gunshot wounds

inflicted upon him by Defendant BROWN.

                                               123.

       Mr. Tillis is entitled to recover damages from Defendants for his serious and traumatic

injuries he sustained to his face. As a result of his gunshot wounds, Mr. Tillis was hospitalized

and experienced both physical and mental pain and suffering, mental anguish and anxiety,

emotional distress, scarring and disfigurement, and other general damages, as well as special

damages such as medical expenses which exceed $10,000.00. Mr. Tillis is entitled to recover

these damages from Defendants.

                                               124.

       Mr. Tillis is entitled to compensatory damages under 42 U.S.C. § 1983 for all injuries

suffered because of the violation of his constitutional rights under the Fourth and Fourteenth

Amendments of the United States Constitution.         These compensatory damages include Mr.




                                                30
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 31 of 69




Tillis’ actual losses, physical pain and suffering, mental anguish, anxiety, and emotional distress,

as well as all such other and special damages suffered because of the violations alleged in this

Complaint.

                                                125.

       Mr. Tillis further shows that under 42 U.S.C. § 1983, he is entitled to recover punitive

damages from Defendants sued in their individual capacities to include Defendant CHIEF

RICKY BOREN and Defendant BROWN.                   As more particularly alleged throughout this

Complaint, Defendant BROWN acted with an evil motive or demonstrated reckless indifference

to the constitutional rights of Mr. Tillis when he began shooting and injuring Mr. Tillis under

circumstances that did not warrant or justify the use of deadly force, and when he failed to render

or delayed the rendering of first aid and medical attention to Mr. Tillis.

                                                126.

       Defendant CHIEF RICKY BOREN is guilty of acting with an evil motive or

demonstrated reckless indifference in his hiring and retention of Defendant BROWN who had a

long history of the use of excessive force and violation of the pursuit policy which was known or

should have been known to CHIEF RICKY BOREN, and in failing to adopt, promulgate and

enforce an adequate use of deadly force policy, to adequately train Defendant BROWN on the

use of deadly force and for such other acts and omissions described in this Complaint.

                                                127.

       The conduct of the Defendants in their individual capacities merit an award of punitive

damages.

         DEFENDANTS ARE “PERSONS” FOR PURPOSES OF 42 U.S.C. § 1983

                                                128.




                                                 31
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 32 of 69




        Plaintiff re-alleges and reaffirms the allegations of Paragraphs Nos. 1 through 127

and would further states as follows:

                                              129.

        Defendants BROWN and CHIEF RICKY BOREN are natural persons, and therefore, are

persons for purposes of this action pursuant to 42 U.S.C. § 1983.




                                              130.

        Defendant the CITY is a local government unit. The CITY is not an agency, department

or arm of the State of Georgia. Therefore, the CITY is a “person” for purposes of 42 U.S.C. §

1983.

                                              131.

        Defendant the COLUMBUS POLICE DEPARTMENT is a local government unit. The

COLUMBUS POLICE DEPARTMENT is not an agency, department or arm of the State of

Georgia. Therefore, the COLUMBUS POLICE DEPARTMENT is a “person” for purposes of

42 U.S.C. § 1983.



              PLAINTIFF’S CLAIMS, RIGHTS AND CAUSES OF ACTION

                                              132.

        PLAINTIFF hereby incorporates all of the foregoing paragraphs and factual allegations

of this Complaint in each of the Counts, whether specifically stated or not. It is PLAINTIFF’s

intent that all factual allegations contained in this Complaint, including the exhibits

specifically incorporated in the Complaint by reference, are applicable to each of




                                               32
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 33 of 69




PLAINTIFF’s claims, rights and causes of action in order to provide contextual specificity.

                                               133.

       PLAINTIFF asserts claims, rights and causes of action arising from violations and

deprivations of his rights under the United States Constitution, including the Fourth and

Fourteenth Amendments, which are enforceable under 42 U.S.C. § 1983 and 1988. PLAINTIFF

seeks compensatory damages, punitive damages (against the Defendants sued in their individual

capacities), attorney fees (under 42 U.S.C. § 1988) and all taxable costs. PLAINTIFF also

asserts claims, rights and causes of action under Georgia and Alabama state law for violation of

the Georgia and Alabama Constitutions.


                                            COUNT 1

   42 U.S.C. § 1983 – General Statement Regarding Claims Applicable to All Defendants

                                               134.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                               135.

       PLAINTIFF brings this action under 42 U.S.C. § 1983.

                                               136.

       While 42 U.S.C. § 1983 is not itself a source of substantive rights, it does provide a method

for vindicating federal rights elsewhere conferred. Graham v. Connor, 490 U.S. 386 (1989).

                                               137.

       Here, PLAINTIFF seeks vindication of certain rights conferred upon him under the Fourth

and Fourteenth Amendments to the United States Constitution including the rights to be free from




                                                33
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 34 of 69




unreasonable seizure and excessive force that Defendants violated on November 6, 2016.

                                                 138.

       PLAINTIFF brings these against Defendant BROWN in his individual and official

capacities, and Defendant CHIEF RICKY BOREN in both his individual and official capacities.

PLAINTIFF also brings these claims against the CITY and the COLUMBUS POLICE

DEPARTMENT for municipal/county liability under Monell v. Dept. of Soc. Services of New York,

436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) for improper screening of Defendant

BROWN’s background and ongoing performance, for the appointment/hiring/retention of

Defendant BROWN, for failing to properly train and supervise Defendant BROWN regarding the

constitutional limitations of the use of deadly force, for the improper retention of Defendant

BROWN, for the failure to promulgate and operationalize a constitutionally-compliant use of

deadly force policy, among other claims described herein including the deliberate indifference to

the protection of PLAINTIFF’s constitutional rights. Mr. Tillis’ injuries and damages were the

result of official policy, custom, or practice of these Defendants, the act of an official policy maker

attributable to these Defendants, and/or the direct result of deliberate indifference attributable to

these Defendants.

                                             COUNT II

         42 U.S.C. §§ 1988 – Claim for Attorney Fees – Applicable to All Defendants

                                                 139.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                                 140.




                                                  34
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 35 of 69




        PLAINTIFF brings this action under 42 U.S.C. § 1988 which provides for an award of

attorney’s fees to prevailing plaintiffs in actions under 42 U.S.C. § 1983. PLAINTIFF submits that

an award of attorney fees would not be unjust and, therefore, PLAINTIFF seeks an award of

attorney fees for which Defendants are liable.

                                                 141.

        PLAINTIFF has had to retain counsel to prosecute his claims, rights and causes of action

against these Defendants, and therefore, PLAINTIFF and his counsel are entitled to an award of

attorney’s fees.

                                            COUNT III

PLAINTIFF Seeks Damages for Violation of 42 U.S.C. § 1983- Applicable to All Defendants

                                                 142.

        PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                                 143.

        PLAINTIFF suffered damages caused by Defendants’ violations of 42 U.S.C. § 1983, and

the deprivation of his constitutionally-protected rights.     The damages include compensatory

damages, both general and special.

                                                 144.

        PLAINTIFF’s compensatory damages arising as a result of his own injuries include, but are

not limited to his pain and suffering, mental anguish and emotional distress, and medical bills.

                                                 145.

        PLAINTIFF is also entitled to recover attorney fees under 42 U.S.C. § 1988, as well as all




                                                 35
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 36 of 69




taxable costs.

                                              146.

       The Defendants sued in their individual capacity, including Defendant CHIEF RICKY

BOREN and Defendant BROWN, are liable for punitive damages.




                                            COUNT IV

 42 U.S.C. § 1983 – PLAINTIFF’s General Statement Regarding Claims for Deprivation of
     Rights Protected by the Fourth and Fourteenth Amendments to the United States
                       Constitution – Applicable to All Defendants

                                              147.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                              148.

       PLAINTIFF also brings this action under 42 U.S.C. § 1983 and the Fourth and Fourteenth

Amendments to the United States Constitution for deprivation of his constitutionally-protected

rights. These rights include due process and equal protection under the Fourteenth Amendment, as

well as rights guaranteed under the Fourth Amendment such as the right to be free from

unreasonable seizure and excessive force.

                                              149.

       PLAINTIFF shows that Defendant BROWN and Defendant CHIEF RICKY BOREN,

while acting in the course and scope of their employment with the CITY and the COLUMBUS




                                               36
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 37 of 69




POLICE DEPARTMENT, committed acts under color of law, and deprived PLAINTIFF of rights

secured by the Fourth and Fourteenth Amendments to the United States Constitution.

                                                 150.

        The Defendant BROWN, while acting in his capacity as a peace officer, deprived

PLAINTIFF of liberty without due process of law, made an unreasonable seizure of his person, and

thereby deprived PLAINTIFF of his rights, privileges, and immunities as guaranteed by the Fourth

and Fourteenth Amendments to the United States Constitution. These rights include the right to be

free from unreasonable seizure and the use of excessive force.

                                                 151.

        By using the deadly and excessive force described in this Complaint when it was not

objectively reasonable to do so, Defendant BROWN denied PLAINTIFF of his constitutionally

protected right of liberty, all without due process of law.

                                                 152.

        Defendants are liable to PLAINTIFF for all compensatory damages, attorney fees, punitive

damages and costs to which he is entitled under the applicable law.

                                              COUNT V

Excessive Force by Unlawful Use of Deadly Force – Deprivation of Rights Under the Fourth
  and Fourteenth Amendments of the United States Constitution and 42 U.S.C. § 1983 –
                            Liability of Defendant BROWN

                                                 153.

        PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                                 154.




                                                  37
          Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 38 of 69




         This action is brought against Defendant BROWN in his individual and official capacities,

pursuant to the Fourth and Fourteenth Amendments to the United States Constitution, in violation

of 42 U.S.C. §§ 1983 and 1988.

                                               155.

         PLAINTIFF seeks all damages to which he is entitled under the law including

compensatory damages (both general and special damages), punitive damages, attorney fees and

costs.



                                               156.

         The conduct and actions of Defendant BROWN while in the course and scope of his

employment as a police officer, in pursuing, shooting and wounding PLAINTIFF, was excessive

and objectively unreasonable, was done intentionally, willfully, maliciously, and with deliberate

indifference and reckless disregard for the natural and probable consequences of his acts, was done

without justification, and was designed to and did cause serious physical and emotional pain and

suffering in violation and deprivation of PLAINTIFF’s constitutionally-protected rights under 42

U.S.C. § 1983, and the Fourth and Fourteenth Amendments to the United States Constitution

including the right to be free from unreasonable seizure and the right to be from the use of

excessive, unreasonable, and unjustified force and especially deadly force.

                                               157.

         At all times relevant hereto, Defendant BROWN was acting under color of state law as

police officers, agents and employees of Defendants the CHIEF RICKY BOREN, CITY and the

COLUMBUS POLICE DEPARTMENT, and were acting in the course and scope of such

employment and/or agency when he shot and injured PLAINTIFF.




                                                38
            Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 39 of 69




                                                158.

        At the time of the events that occurred on November 6, 2016, it was clearly established that

law enforcement officers such as Defendant BROWN could not use deadly force against a person

that did not pose an actual and imminent threat of death or great bodily harm.

                                                159.

        Any reasonable law enforcement officer knew or should have known of these

constitutionally-protected rights at the time of the pursuit and at the time of the shooting of

PLAINTIFF, as they were clearly established and were or should have been a part of each officers’

training.

                                                160.

        In connection with his employment as a police officer for the CITY and the COLUMBUS

POLICE DEPARTMENT, Defendant BROWN took an oath to support the Constitution and Laws

of the United States and the Constitution of the Laws of the State of Georgia and any other state in

which he is performing duties related to his employment, of which the rights and protections

afforded by the Fourth and Fourteenth Amendments of the United States Constitution are included.

                                                161.

        On November 6, 2016, Defendant BROWN did intentionally use deadly and excessive

force when he discharged his duty weapon and shot and injured the PLAINTIFF.

                                                162.

        At the time that Defendant BROWN discharged his duty weapon, he knew or should have

known that bullets fired at PLAINTIFF were certain or reasonably likely to cause death or great

bodily harm to those at whom he was shooting as well as those persons in the line of fire.

                                                163.




                                                 39
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 40 of 69




       Force is excessive, and therefore violates the Fourth Amendment of the United States

Constitution, if it is not reasonable considering the circumstances facing the officer. See Graham

v. Connor, 490 U.S. 386, 109 S.Ct. 1865 (U.S. 1989). The facts and circumstances of this case

show that Defendant BROWN’s act of shooting PLAINTIFF was clearly and objectively

unreasonable in light of the circumstances facing the officer.




                                                  164.

       At the time of the shooting, passengers in the Pontiac GS6 were clearly visible to

Defendant BROWN. Further, because of his positioning away from the Pontiac GS6 at the scene,

Defendant BROWN was not in imminent danger or risk of death or great bodily harm by the actual

or potential movement of the vehicle.

                                                  165.

       In fact, when Defendant BROWN fired his duty weapon at the Pontiac GS6, the vehicle

was moving away from him, and thus did not pose an imminent danger or threat of death or great

bodily harm to him or anyone else at the scene.

                                                  166.

       Under the circumstances, Defendant BROWN’s act of shooting his duty weapon at

PLAINTIFF was excessive and violated his Fourth and Fourteenth Amendment rights because the

amount of force used was not and could not be considered reasonable by any objectively

reasonable police officer in the same or similar circumstances.

                                                  167.




                                                  40
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 41 of 69




       At the time of the shooting, other officers at the scene near the Pontiac GS6 did not fire

their duty weapons because they did not fear for their lives.

                                                168.

       At the time Defendant BROWN used deadly force against PLAINTIFF, he had been

unreasonably seized by BROWN. There was no warrant for PLAINTIFF’s arrest, and Defendant

BROWN had no evidence indicating that PLAINTIFF had knowingly committed a crime, was

committing a crime or was about to commit a crime. The seizure was unreasonable and a

deprivation of PLAINTIFF’s constitutional rights.

                                                169.

       During the seizure, Defendant BROWN fired his service weapon at PLAINTIFF and, in

doing so, wounded him. As set forth in other parts of this Complaint, the circumstances with

which Defendant BROWN was presented in the moments leading up to the shooting and at the

time he fired his duty weapon was such that it was objectively unreasonable for him to have use

deadly force against the PLAINTIFF.

                                                170.

       Defendant BROWN is liable for all damages PLAINTIFF suffered because of his

unreasonable seizure of the PLAINTIFF, and he is also liable for all damages caused by his

objectively unreasonable use of deadly force against the PLAINTIFF.

                                            COUNT VI

    Unreasonable Seizures – Deprivation of Rights Under the Fourth and Fourteenth
Amendments of the United States Constitution and 42 U.S.C. § 1983 – Liability of Defendant
                                       BROWN

                                                171.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual




                                                  41
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 42 of 69




allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                               172.

        Defendant BROWN, while acting in the course and scope of his employment as a police

officer for the CITY and the COLUMBUS POLICE DEPARTMENT used his department-issued

police vehicle to pursue the Pontiac GS6 and then used deadly force in the form of gunfire, and the

threat of further gunfire, to prevent PLAINTIFF from moving or traveling, without lawful reason

or justification.   Defendant BROWN’s actions constituted an unreasonable seizure of the

PLAINTIFF.

                                               173.

        Defendant BROWN’s actions in effecting a seizure of the PLAINTIFF was objectively

unreasonable.

                                               174.

        Defendant BROWN’s unlawful and unreasonable seizure of the PLAINTIFF was a direct

and proximate cause of the shooting and PLAINTIFF’s injuries. Thus, Defendant BROWN is

liable for the natural and probable consequences of having unreasonably seized the PLAINTIFF,

including the damages PLAINTIFF has suffered as a result of same.

                                               175.

        Because Defendant BROWN’s actions resulted in and were a direct cause of the

PLAINTIFF’s injuries, he is liable to PLAINTIFF for all damages he has suffered.

                                           COUNT VII

 42 U.S.C. § 1983 – Supervisory Liability of CHIEF RICKY BOREN – Individual Capacity


                                               176.




                                                42
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 43 of 69




       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                               177.

       PLAINTIFF shows that Defendant CHIEF RICKY BOREN, in his individual capacity, is

liable to PLAINITFF for violation of his constitutional rights for (1) his own culpable action or

inaction in failing to properly screen the background of Defendant BROWN, (2) his own culpable

action or inaction in retaining Defendant BROWN given his record of inappropriate performance

and non-compliance, (3) his own culpable action or inaction in failing to adopt, implement and

enforce an adequate hiring and retention policy, (4) his own culpable conduct in failing to

promulgate and enforce a constitutionally-compliant use of deadly force policy, (5) his own

culpable conduct in failing to adequately train Defendant BROWN on the constitutional limitations

of the use of deadly force, and (6) for conduct that shows a deliberate indifference to the

constitutionally-protected rights of those with whom Defendant BROWN comes into contact while

in the course and scope of his employment.

                                               178.

       PLAINTIFF’s Complaint shows that Defendant BROWN had a history of using excessive

force when making arrests, assisting other officers in making arrests, and otherwise in preserving

the peace and also that he had a history of non-compliance with pursuit policies/procedures.

                                               179.

       Adequate scrutiny of the background and performance history of Defendant BROWN

would lead any reasonable policymaker to conclude that the plainly obvious consequences of the

decision to (1) forego establishing adequate hiring guidelines that ensure that only candidates




                                                43
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 44 of 69




possessing the proper skills and policing demeanor are hired/retained; (2) to hire candidates that

have a history or background of the use of excessive force when making arrests or assisting other

officers in making arrests and otherwise in keeping the peace, and (3) ignore pursuit policy and

excessive use of force policies, procedures and customs, would be the deprivation of a third party’s

federally protected rights, and therefore, CHIEF RICKY BOREN’s failure to conduct such

adequate scrutiny of the background of Defendant BROWN, and thus, the hiring and retention of

Defendant BROWN amounts to deliberate indifference to the constitutionally-protected rights of

persons coming into contact with such officers, including Defendant BROWN.



                                               180.

        Here, Defendant CHIEF RICKY BOREN’s (1) failure to supervise and/or train Defendant

BROWN on the constitutional limitations of use of deadly force, (2) failure to properly train and

supervise Defendant BROWN, and (3) retention of Defendant BROWN, caused Defendant

BROWN to use and was a moving force behind his use of deadly force when it was not objectively

reasonable to do so which resulted in PLAINTIFF being shot and tragically injured in violation of

his constitutionally-protected rights.

                                               181.

        Here, because Defendant CHIEF RICKY BOREN failed to adopt, promulgate, enforce and

train his subordinates on a constitutionally-compliant use of deadly force policy, especially when

the background and performance history of his subordinates reveals a propensity to use or history

of using excessive force (such as the case of Defendant BROWN), his failure to train or supervise,

and his retention of Defendant BROWN amounts to deliberate indifference to the constitutional

rights of the PLAINTIFF and others who come into contact with these armed police officers.




                                                44
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 45 of 69




                                           COUNT VIII

42 U.S.C. § 1983 – Violation of Fourth and Fourteenth Amendments - Supervisory Liability
   of CHIEF RICKY BOREN in his Official Capacity, and Liability of the CITY and the
                          COLUMBUS POLICE DEPARTMENT


                                              182.

       PLAINTIFF shows that the CITY and the COLUMBUS POLICE DEPARTMENT are

liable under 42 U.S.C. § 1983 because deprivation of PLAINTIFF’s constitutionally-protected

rights, arising under the Fourth and Fourteenth Amendments, occurred as a result of one or more

customs, policies, or practices of the CITY and the COLUMBUS POLICE DEPARTMENT and

that of officials such as CHIEF RICKY BOREN, both policy makers and decision makers, whose

acts may fairly be said to be those of the CITY and the COLUMBUS POLICE DEPARTMENT.

                                              183.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                              184.

       The CITY is the governing authority for Columbus, Muscogee County.

                                              185.

       Acting pursuant to its governing authority, the CITY enacted legislation creating the

COLUMBUS POLICE DEPARTMENT.

                                              186.

       The CITY delegated final policy making authority to the Chief of Police over

implementation of law enforcement training, policies, procedures, internal investigations and

disciplinary action within the COLUMBUS POLICE DEPARMENT.                  Further, by statute,




                                               45
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 46 of 69




Defendant CHIEF RICKY BOREN, as Chief of Police, is the executive officer of the

COLUMBUS POLICE DEPARTMENT, and therefore, he is a policymaker and decision maker

for the CITY and the COLUMBUS POLICE DEPARTMENT.

                                              187.

       The CITY has manifested its delegation of final policy making authority to the Chief of

Police, CHIEF RICKY BOREN, in the following ways: (a) by giving CHIEF RICKY BOREN

authority to develop and implement policies and procedures related to the use of force, vehicle

pursuits and internal investigations; (b) by giving CHIEF RICKY BOREN authority to implement

training within the COLUMBUS POLICE DEPARTMENT related to use of force, vehicle

pursuits, and internal investigations; and (c) by giving CHIEF RICKY BOREN authority to

implement policies and procedures for recruiting, hiring, promoting and disciplining employees of

the COLUMBUS POLICE DEPARTMENT.

                                              188.

       As to each of the areas identified in Paragraph 187, Defendant CHIEF RICKY BOREN’s

decisions are not subject to meaningful review or oversight by the CITY.

                                              189.

       As Chief of Police for the COLUMBUS POLICE DEPARTMENT, CHIEF RICKY

BOREN exercised final policy making authority for the CITY over those matters set forth in

Paragraph 187.

                                              190.

       At all times relevant hereto, Defendant BROWN and all other officers involved in the

pursuit and the relay of information during the pursuit, acted pursuant to customs, policies and

practices of CHIEF RICKY BOREN, the CITY, and the COLUMBUS POLICE DEPARTMENT




                                               46
          Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 47 of 69




accordingly, CHIEF RICKY BOREN, the CITY, and the COLUMBUS POLICE DEPARTMENT

are liable for any and all constitutional violations committed against the PLAINTIFF.

                                                 191.

         Said customs, policies and practices of CHIEF RICKY BOREN, the CITY, and the

COLUMBUS POLICE DEPARTMENT, which include systemic deficiencies in its police

department arising from the deliberate indifference of CHIEF RICKY BOREN, the CITY, and the

COLUMBUS POLICE DEPARTMENT and its policymakers in failing to develop and implement

appropriate customs, policies and practices, were the moving force behind the constitutional

violations complained of by PLAINTIFF.



                                                 192.

         Said customs, policies, and systemic deficiencies include but are not limited to the

following:

   (a)       Maintaining a vague and ambiguous use of force policy which fails to provide clear

             guidance as to the definition of deadly force; and

   (b)       By engaging in a custom or practice of failing to conduct thorough, objective, and

             uniform investigations and evaluations of officer misconduct and incidents involving

             the use of deadly force, police pursuits, purported offender identification, with the

             result being that officers were led to believe that they could violate the Fourth

             Amendment to the United States Constitution with impunity; and

   (c)       Failing to adopt, promulgate or enforce a written policy pertaining to (1) the hiring,

             training, supervision, retention and discipline of law enforcement officers employed by

             the CITY and the COLUMBUS POLICE DEPARTMENT; (2) the firing or termination




                                                  47
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 48 of 69




             of police officers; and (3) disciplining police officers.

                                                   193.

       At all times relevant hereto, the CITY, through the COLUMBUS POLICE

DEPARTMENT and CHIEF RICKY BOREN had a policy, practice, or custom of ratifying police

misconduct and/or exercising deliberate blindness to allegations of police misconduct. This policy,

practice, or custom has created an environment that fosters police misconduct because officers

believe that they will not be disciplined for such conduct.




                                                   194.

       The policies, practices, or customs of the CITY, through the COLUMBUS POLICE

DEPARTMENT and CHIEF RICKY BOREN, were the moving force behind the constitutional

deprivations suffered by the PLAINTIFF.

                                                   195.

       The CITY, the COLUMBUS POLICE DEPARTMENT and CHIEF RICKY BOREN have

a policy, practice, or custom of ratifying police misconduct and/or of exercising deliberate

blindness to allegations of police misconduct. The policy, practice, or custom has created an

environment which fosters police misconduct that deprives civilians of their constitutional rights

because officers believe that they will not be disciplined for such conduct.

                                                   196.

       Manifestations of the above policies, practices, or customs, include but are not limited to:

       (a)       Even though he was not in imminent danger, Defendant BROWN fired 21 shots at




                                                    48
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 49 of 69




               a vehicle which he knew was occupied by passengers;

       (b)     None of the other COLUMBUS POLICE DEPARMENT officers involved in the

               pursuit or present at the scene took any action to prevent or contest the use of force

               by Defendant BROWN;

       (c)     The COLUMBUS POLICE DEPARTMENT did not take any disciplinary action

               against Defendant BROWN in connection with this event;

       (d)     In covering up and justifying the constitutional violations, the COLUMBUS

               POLICE DEPARMENT employed a practice of centralizing the authorship of the

               investigation reports; and

       (e)     In conducting a character assassination of the PLAINTIFF during the investigation

               which had nothing to do with the appropriateness of the use of force.

                                               197.

       At all times relevant hereto, Defendant BROWN acted pursuant to the policies, practices

and customs of the CITY and the COLUMBUS POLICE DEPARTMENT and accordingly the

CITY and the COLUMBUS POLICE DEPARTMENT are liable for any and all constitutional

violations committed against the PLAINTIFF.

                                               198.

       At all times relevant hereto, the CITY, through the COLUMBUS POLICE

DEPARTMENT and CHIEF RICKY BOREN, failed to train and/or instruct its police officers

properly regarding the use of force against suspects and preventing excessive force from being

used against suspects.

                                               199.

       This constitutionally inadequate training and/or instruction amounts to deliberate




                                                49
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 50 of 69




indifference on the party of CHIEF RICKY BOREN, the CITY and the COLUMBUS POLICE

DEPARTMENT to the constitutional rights of persons with whom Columbus Police Department

officers come into contact.

                                                 200.

       As a direct result of the inadequate training and/or instruction, amounted to a policy,

practice and custom of inaction and resulted in and was a direct cause of another officer’s initialing

and Defendant BROWN’s joining in a vehicular pursuit that violated PLAINTIFF’s constitutional

rights as it was not supported by a warrant, probable cause for a pursuit or even reasonable cause.

Properly vetted and trained officers would never have initiated and/or participated in such a

pursuit, including across state lines, because it was not objectively reasonable to do so.




                                                 201.

       The allegations set forth in the preceding Count, against CHIEF RICKY BOREN in his

individual capacity, are specifically adopted by reference for purposes of this Count. PLAINTIFF

contends that these allegations establish the requisite elements of proof necessary to hold CHIEF

RICKY BOREN, in his official capacity, the CITY and the COLUMBUS POLICE

DEPARTMENT, liable to PLAINTIFF for the deprivations of his constitutionally-protected rights.

                                                 202.

       By statute, custom, policy or procedure, Defendant CHIEF RICKY BOREN, in his official

capacity as Chief of Police, the CITY and COLUMBUS POLICE DEPARTMENT, are liable to

PLAINTIFF for depriving him of constitutionally-protected rights.

                                                 203.




                                                  50
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 51 of 69




       PLAINTIFF shows that Defendant CHIEF RICKY BOREN’s subordinate, Defendant

BROWN, violated PLAINTIFF’s rights under the United States Constitution by using deadly force

against him when it was objectively unreasonable to do so, and that CHIEF RICKY BOREN, in

his official capacity as Chief of Police, and as a policymaker and decision maker for the CITY and

the COLUMBUS POLICE DEPARTMENT, should be liable for the conduct of Defendant

BROWN because his deliberate indifference to the constitutional rights of persons with whom his

subordinates would come into contact while acting in the course and scope of their employment,

including PLAINTIFF, was the moving force behind the deprivation of PLAINTIFF’s

constitutionally-protected rights.




                                               204.

       Defendant CHIEF RICKY BOREN, acted with deliberate indifference to the

consequences, and established and maintained a policy, practice or custom of inaction which

directly caused or was the moving force behind the violations of PLAINTIFF’s constitutionally-

protected rights by his subordinate, Defendant BROWN.

                                               205.

       Here, Defendant CHIEF RICKY BOREN failed to adequately supervise and train

Defendant BROWN; and there is a causal link between his failures and the violation of

PLAINTIFF’s rights, and the failure to train or supervise amounts to deliberate indifference.

                                               206.

       The lack of such training and/or instruction amounted to a policy of inaction and resulted in




                                                51
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 52 of 69




and was a direct cause of another officer’s initialing and Defendant BROWN’s joining in a

vehicular pursuit that violated PLAINTIFF’s constitutional rights as it was not supported by a

warrant, probable cause for a pursuit or even reasonable cause. Properly vetted and trained officers

would never have initiated and/or participated in such a pursuit, including across state lines,

because it was not objectively reasonable to do so.

                                                207.

       The lack of such training and/or instruction amounted to a policy of inaction and resulted in

and was a direct cause of Defendant BROWN using deadly force by firing his duty weapon at the

PLAINTIFF when it was not objectively reasonable to do so. The facts show that the Pontiac GS6

was moving away from Defendant BROWN when he fired at the PLAINTIFF such that any

movement of the Pontiac GS6 did not present an imminent risk of death or great bodily harm. Any

objectively reasonable officer perceiving these circumstances would conclude that none of the

officers in the area were at imminent risk of death or great bodily harm.

                                                208.

       Defendant BROWN was armed with a lethal weapon and authorized by Defendant CHIEF

RICKY BOREN to carry that weapon and use it to carry out the functions of a police officer.

Thus, it was a moral certainty that Defendant BROWN would utilize his duty weapon in making

arrests and preserving the peace.

                                                209.

       Given the moral certainty that police officers, who are charged with making arrests and

preserving the peace, will be called upon to use deadly force in the form of their duty weapons

when apprehending suspects, making arrests and preserving the peace, the need for proper vetting

of such officers to prevent the hiring and arming of officers that have a history or propensity to use




                                                 52
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 53 of 69




excessive force, and violate pursuit policies/procedures, and the need to properly train and

supervise such officers in the constitutional limitations on the use of deadly force is so obvious,

that the failure to do so and the failure to adopt, implement and enforce appropriate and adequate

policies to ensure these objectives and to protect the constitutional rights of persons with whom the

police officers come into contact is properly characterized as deliberate indifference to

constitutional rights.

                                                210.

        Defendant CHIEF RICKY BOREN’s deliberate indifference to the constitutional rights of

person with whom the police officers, that he hired/retained and for whom he is statutorily

responsible, including the PLAINTIFF, resulted in and caused Defendant BROWN to use deadly

force when it was not objectively reasonable to do so.




                                                211.

        Defendant CHIEF RICKY BOREN, the CITY and the COLUMBUS POLICE

DEPARTMENT continued Defendant BROWN’s employment when they either knew, or in the

exercise of reasonable care, should have known, of his inability or unwillingness to follow

department rules and procedures.

                                                212.

        Defendant CHIEF RICKY BOREN’s hiring/retention of Defendant BROWN, when he

knew or should have known of his long history and propensity to use excessive force and history of

violating pursuit policies/procedures when making arrests or preserving the peace in the course and

scope of his employment as a police officer constitutes ratification or acceptance of BROWN’ use




                                                 53
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 54 of 69




of excessive force and violation of pursuit policies/practices, and establishes such use of excessive

force as the official custom, policy or practice of the CITY and the COLUMBUS POLICE

DEPARTMENT.

                                                213.

       Acting under color of law and pursuant to official custom, policy or practice, Defendants

CHIEF RICKY BOREN, the CITY and the COLUMBUS POLICE DEPARTMENT, recklessly,

or with deliberate indifference and callous disregard of PLAINTIFF’s constitutionally-protected

rights, failed to instruct, supervise, control and discipline on a continuing basis Defendant

BROWN in his duties to refrain from: (1) initiating, participating in, leading and/or perpetuating an

unlawful vehicular pursuit; (2) using deadly force when it was not objectively reasonable to do so;

and (3) otherwise depriving PLAINTIFF of his constitutional rights, privileges and immunities.




                                                214.

       Defendants CHIEF RICKY BOREN, the CITY and the COLUMBUS POLICE

DEPARTMENT had actual and/or constructive knowledge that (a) hiring police officers with a

history of using excessive force; (b) arming them and bestowing upon them authority of make

arrests and preserve the peace; (c) while not providing adequate training on the constitutional

limitations on the use of deadly force, and (d) not promulgating and operationalizing a written use

of deadly force policy, made it virtually certain that Defendant BROWN’s firing of his service

weapon where it was objectively unreasonable to do so and these Defendants’ failure to prevent

such a misuse of the deadly force through proper instruction, supervision, control, disciple and

training on a continuing and ongoing basis, and the promulgation and enforcement of an




                                                 54
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 55 of 69




appropriate use of deadly force policy constitutes deliberate indifference to PLAINTIFF’s

constitutional rights.

                                               215.

        As a direct cause of the acts of Defendant CHIEF RICKY BOREN, the CITY and the

COLUMBUS POLICE DEPARTMENT, and their policies of inaction and lack of proper vetting,

training, supervision, and discipline, PLAINTIFF was shot and sustained tragic injury. As a result

of PLAINTIFF’s injuries, he suffered damages, both general and special which are described more

fully in other areas of this Complaint (which are incorporated by reference), all of which flow from

the deprivation of PLAINTIFF’s constitutional rights guaranteed by the United States Constitution,

Fourth and Fourteenth Amendments, and protected by 42 U.S.C. § 1983.




                                           COUNT IX

  42 U.S.C. § 1983 – Violation of Fourth and Fourteenth Amendments - Indifference to the
         Serious Medical Needs of the PLAINTIFF - Liability Defendant BROWN


                                               216.

        PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                               217.

        As a result of the shooting, PLAINITFF sustained multiple gunshot wounds to the face that




                                                55
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 56 of 69




caused him to bleed and suffer audible injuries. His gunshot wounds were so obvious that a lay

person would easily recognize the necessity for medical attention. PLAINTIFF’s gunshot wounds

constituted a serious medical need.

                                                 218.

       Following the shooting, PLAINTIFF, despite his obvious injuries, was ordered to lay on

the ground by Defendant BROWN.

                                                 219.

       Defendant BROWN exhibited deliberate indifference to PLAINTIFF’s serious medical

needs in that he failed to provide comfort measures, failed to provide first aid, and otherwise

denied or delayed medical treatment.        This deliberate indifference to PLAINTIFF’s serious

medical needs caused him undue pain and suffering and constitutes a violation of his rights under

the Eighth and Fourteenth Amendments of the United Stated Constitution.




                                                 220.

       Defendant BROWN knew of the risk of serious harm to PLAINTIFF, disregarded that risk,

and demonstrated a level of conduct far beyond and more egregious than mere negligence or gross

negligence but rather a callous and deliberate indifference to PLAINTIFF’ serious medical needs.

                                                 221.

       As a direct result of the acts, omissions and deliberate indifference to PLAINTIFF’ serious

medical needs, Defendant BROWN deprived PLAINTIFF of the right to life, the right to be free of

suffering, equal protection, due process of law, and the right to receive medical care for a serious

medical need guaranteed him by the United States Constitution including the Fourth and




                                                  56
           Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 57 of 69




Fourteenth Amendments.

                                           COUNT X

42 U.S.C. § 1983 – Violation of Fourth and Fourteenth Amendments - for Custom, Policy or
Practice of Use of Excessive Force - Liability of CHIEF RICKY BOREN, the CITY and the
                          COLUMBUS POLICE DEPARTMENT


                                             222.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                             223.

       Prior to November 6, 2016, Defendants CHIEF RICKY BOREN, the CITY and the

COLUMBUS POLICE DEPARTMENT developed, maintained, utilized and/or adhered to

one or more policies, customs, patterns or practices (collectively “policy” or “policies”)

exhibiting deliberate indifference to the constitutional rights of persons in the community

and those persons coming into contact with armed police officers, that caused or was the

moving force behind the violation of PLAINTIFF’s constitutional rights including those

protected by 42 U.S. C. § 1983 and the United States Constitution, including Amendments

thereto.

                                             224.

       These policies exhibited deliberate indifference to the constitutional rights of

persons in the CITY, including but not limited to, those persons subject to the jurisdiction

and peacekeeping authority of the COLUMBUS POLICE DEPARTMENT, as well as those

persons coming into contact with the police officers for the CITY and the COLUMBUS

POLICE DEPARTMENT.




                                              57
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 58 of 69




                                                225.

       Defendants CHIEF RICKY BOREN, the CITY and the COLUMBUS POLICE

DEPARTMENT maintained a policy, custom or practice of inadequately and improperly

investigating citizen complaints of police misconduct and police officers’ excessive use of force

and/or allowing the use of excessive force, failing to properly discipline officers accused of using

excessive force, and failing to provide proper training to guard against the use of excessive force.

                                                226.

       Prior to Defendant CHIEF RICKY BOREN hiring/retaining Defendant BROWN,

Defendants CHIEF RICKY BOREN, the CITY and the COLUMBUS POLICE DEPARTMENT

had knowledge, actual and/or constructive, of the propensity of Defendant BROWN to use

excessive force when making arrests or assisting officers.




                                                227.

       These Defendants also had knowledge, actual and/or constructive, of complaints

alleging excessive use of force by Defendant BROWN and other officers employed by the

CITY and the COLUMBUS POLICE DEPARTMENT.

                                                228.

       Despite this knowledge, these Defendants failed to properly investigate the

complaints and incidents, failed to properly discipline the involved officers, failed to

properly scrutinize the background of new hires, failed to re-assess the history and habits

of existing police officers, and failed to properly train police officers regarding the




                                                  58
        Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 59 of 69




constitutional limitations on the use of force such that these Defendants ratified the use of

excessive use of force (including the use of excessive force).

                                            229.

       The ratification of excessive use of force (including the use of excessive force) by

police officers serving in the territorial limits of the CITY and the COLUMBUS POLICE

DEPARTMENT became wand was the custom, policy and practice of these Defendants and

was the cause and moving force of the deprivation of PLAINTIFF’s constitutional rights

and the shooting of the PLAINTIFF.

                                            230.

       Because the incidents generally described herein are and were so numerous, it was

obvious to any reasonable policy maker or decision maker that it would continue if

appropriate policies were not promulgated, implemented, and enforced through training and

discipline. The Defendants’ conduct, acts and/or omissions described herein amount to

deliberate indifference to the constitutional rights PLAINTIFF and others coming into

contact with police officers serving the CITY and the COLUMBUS POLICE

DEPARTMENT.

                                            231.

       These Defendants are liable for PLAINTIFF’s damages caused by their deliberate

indifference.

                                        COUNT XI

    Punitive Damages – Applicable to All Defendants Sued in Their Individual Capacity


                                            232.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual




                                             59
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 60 of 69




allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                             233.

       PLAINTIFFS show that under 42 U.S.C. § 1983, punitive damages may be awarded

if the official conduct of the Defendant is motivated by evil intent or demonstrates reckless

or callous indifference to a person’s constitutional rights.

                                             234.

       Here, Defendants BROWN and CHIEF RICKY BOREN’s conduct demonstrated not

only evil intent but reckless or callous indifference to the constitutional rights of the

PLAINITFF.




                                             235.

       Defendant BROWN discharged his duty weapon under circumstances that did not

present an imminent threat of death or great bodily harm. His Dashcam video footage

shows that when he unleashed his hail of gunfire, the Pontiac GS6 was moving away from

his direction, signaling an effort to retreat. Thus, when he unleashed his hail of gunfire, he

was not in a position of danger, and therefore, he was not presented with an imminent

threat of death or great bodily harm.

                                             236.

       Any objectively reasonable officer presented with these circumstances, would not




                                               60
        Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 61 of 69




have used deadly force.

                                            237.

       Defendant BROWN’s conduct demonstrated deliberate indifference and/or reckless

and/or callous disregard for PLAINTIFF’s constitutional rights such that PLAINTIFF is

entitled to and Defendant is liable for punitive damages.

                                            238.

       Defendant CHIEF RICKY BOREN is liable, in his individual capacity, for punitive

damages.

                                            239.

       Defendant CHIEF RICKY BOREN is and has been the duly selected Chief of Police

for the CITY and the COLUMBUS POLICE DEPARTMENT. He is charged with the duty

of making arrests and preserving the peace. He is a policymaker and decision maker for

the CITY and the COLUMBUS POLICE DEPARTMENT.



                                            240.

       Defendant CHIEF RICKY BOREN is responsible for the actions of Defendant

BROWN, including the consequences of his actions.

                                            241.

       Defendant CHIEF RICKY BOREN allowed Defendant BROWN to be hired and

retained as a police officer, and allowed him to be equipped with a duty weapon that had

the capacity to employ deadly force against subjects such as the PLAINTIFF despite

having knowledge of a long history of using excessive force and a history of violating

pursuit policies/procedures, which history is documented in his personnel files, official




                                             61
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 62 of 69




records of CHIEF RICKY BOREN, the CITY and the COLUMBUS POLICE

DEPARTMENT, and the public records.

                                             242.

       Defendants CHIEF RICKY BOREN, the CITY, and the COLUMBUS POLICE

DEPARTMENT are liable for punitive damages.



                                           COUNT XII

                   STATE LAW CLAIMS – Applicable to All Defendants


                                              243.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.




                                             244.

       In addition to the Constitutional and Federal claims set forth above, and restated

herein verbatim, PLAINITFF asserts claims arising out of violation of Georgia and

Alabama law (if applicable).

                                             245.

       Defendant BROWN engaged in an improper pursuit and unlawfully and

intentionally used unjustifiable excessive deadly force against the PLAINITFF, when he

launched a hail of gunfire shooting him in the face, causing serious and permanent personal

injuries, disfigurement and immense pain and suffering, along with medical expenses




                                              62
        Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 63 of 69




exceeding $10,000.00.

                                           246.

      Defendant BROWN’s improper pursuit, unreasonable and unjustifiable use of

deadly force by shooting the PLAINITFF was a direct and proximate cause of the injuries

and damages (general and special damages) suffered by the PLAINTIFF.

                                           247.

      Defendant BROWN’s unlawful actions include, but are not limited to:

      (a)    Excessive use of force;

      (b)    Use of excessive force;

      (c)    Assault and battery;

      (d)    Failure to adhere to use of force policies;

      (e)    Failure to adhere to policies and/or procedures regarding the use of deadly

             force;

      (f)    Failure to adhere to policies and/or procedures regarding the use of deadly

             force for potential misdemeanor offenses;

      (g)    Unlawful use of force;

      (h)    Unlawful discharge of firearm;

      (i)    Unlawful seizure; and

      (j)    Violation of O.C.G.A. § 17-4-20 (b).

                                           248.

      Defendants CHIEF RICKY BOREN, the CITY, and the COLUMBUS POLICE

DEPARTMENT improperly hired and trained Defendant BROWN, negligently retained

him, which resulted in the improper pursuit, and the illegal and unnecessary use of deadly




                                             63
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 64 of 69




force against the PLAINITFF, which caused his serious personal injuries and damages

(both general and special damages).

                                              249.

       Defendants CHIEF RICKY BOREN, the CITY, and the COLUMBUS POLICE

DEPARTMENT failed to implement and/or adhere to policies and procedures, including

but not limited to the following:

       (a)     The use of deadly force;

       (b)     The use of deadly force against potential misdemeanor suspects;

       (c)     Unlawful seizure;

       (d)     Improper pursuit; and

       (e)     Other customs, policies and procedures that will be discovered during the

               course of this case.




                                           COUNT XIII

             STATE LAW CLAIMS – Intentional Infliction of Emotional Distress


                                              250.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                              251.

       Maliciously pursuing, shooting, seizing and arresting a citizen is behavior outside

that tolerated by the norms of a civilized society, and the malicious conduct in this case




                                               64
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 65 of 69




directly caused extreme emotional distress to PLAINITFF.

                                              252.

       Subjecting an individual to a violent pursuit, shooting, and seizure is behavior

outside that tolerated by the norms of a civilized society, and the violent seizure of

PLAINTIFF in this case directly caused him extreme emotional distress.

                                              253.

       Seizing and detaining an individual that has been violently shot and who has

obvious gunshot wounds without providing any comfort measures or first aid, one of the

most basic humane accommodations, is behavior outside that tolerated by the norms of a

civilized society, and the unlawful pursuit, shooting, seizure and detention in this case was

a direct cause of extreme emotional distress inflicted upon the PLAINITFF.

                                              254.

       As a result, Defendants’ extreme and outrageous behavior, PLAINTIFF has suffered

mental anguish, distress, embarrassment, and anxiety.

                                           COUNT XIV

                            STATE LAW CLAIMS – DAMAGES


                                              255.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                              256.

       As a result of Defendants’ wrongful conduct under the United States Constitution,

Federal and State Law claims as set forth above, PLAINTIFF suffered serious permanent




                                               65
         Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 66 of 69




personal injuries, permanent disfigurement, endured immense pain and suffering and

incurred damages and medical expenses in excess of $10,000.00.

                                           COUNT XV

                      STATE LAW CLAIMS – PUNITIVE DAMAGES


                                             257.

       PLAINITFF hereby incorporates all of the foregoing paragraphs and factual

allegations of this Complaint, as well as all facts set forth in the remainder of the

Complaint, as if fully set forth herein.

                                             258.

       Defendant BROWN’s actions, including but not limited to the improper pursuit by

Defendant BROWN and his use of unnecessary and unjustifiable deadly force by shooting

PLAINTIFF in the face, demonstrates willful misconduct, malice, wantonness, oppression,

and conscious and deliberate indifference to the consequences of his actions.

                                             259.

       Defendants CHIEF RICKY BOREN’s failure to implement and/or adhere to policies

and procedures as described above, despite having knowledge of Defendant BROWN’s

history of and propensity to use excessive force and his prior violation of pursuit

policies/procedures, demonstrates willful misconduct, malice, wantonness, oppression, and

conscious and deliberate indifference to the consequences of his actions.

                                             260.

       PLAINTIFF is entitled to recover punitive damages from Defendants BROWN and

CHIEF RICKY BOREN in their individual capacity, an amount to be determined by the

enlightened conscience of the jury.




                                              66
 Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 67 of 69




                     PRAYER FOR RELIEF

WHEREFORE, PLAINTIFF respectfully prays:

(a)   That process issue in this action;

(b)   That PLAINTIFF be granted a trial by jury on issues so triable;

(c)   That judgment be entered in favor of PLAINTIFF and against

      Defendants in an amount to be determined by the enlightened

      conscience of a fair and impartial jury as will fully and adequately

      compensate PLAINTIFF for the violation of his constitutional

      rights, personal injuries and pain and suffering;

(d)   That judgment be entered in favor of PLAINTIFF and against the

      Defendants for the medical expenses incurred to date as well as for

      medical expenses which will be incurred in the future;

(e)   That PLAINTIFF has and recovers a verdict and judgment against

      Defendants in their official and individual capacities for all

      compensatory and general damages, and for reasonable attorney

      fees pursuant to 42 U.S.C. § 1988, and for all such amounts as may

      be proven before the trier of fact;

(f)   That   punitive   damages    be        awarded   against   the   individual

      Defendants only, in an amount to be determined by the enlightened

      conscious of the jury to deter them and others from similar

      misconduct in the future;

(g)   That all costs be taxed against Defendants; and

(h)   That the Court award such other and further relief as the Court




                                        67
Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 68 of 69




    deems just and proper.




                              68
        Case 4:18-cv-00220-CDL Document 1 Filed 11/01/18 Page 69 of 69



      This 1st day of November, 2018.

                                           Respectfully submitted,
                                           FORREST B. JOHNSON & ASSOCIATES

                                            /s/Renee Y. Tucker
                                           Forrest B. Johnson
                                           Georgia State Bar No.: 393480
                                           Renee Y. Tucker
                                           Georgia State Bar No.: 454262
                                           Hannah R. Moore
                                           Georgia State Bar No.: 581504

1745 Martin Luther King, Jr. Drive, N.W.
Atlanta, GA 30314
Telephone: (404) 758-9111
Facsimile: (888) 298-0458
Attorneys for Plaintiff




                                                 69
